DETAILED ACTION
Status of Claims: Claims 1-10 were canceled and new claims 11-14 have been added. Accordingly, Claims 11-14 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 11-14 are objected to because of the following informalities: In claims 11-14, “SRB” is referred therein for a first time; please provide full text for this acronym. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kim et al. (US 20160286412 A1).
Regarding claim 11, Kim et al. disclose a user equipment (UE) comprising: a receiving circuitry configured to receive an RRC message which is used to configure a first corresponding serving cell list in a first LogicalChannelConfig information element (IE) for a first logical channel of an SRB and a second corresponding serving cell list in a second LogicalChannelConfig IE for a second logical channel (paragraph [0053]; two logical channels (LCHs) may be configured with one logical channel is configured with respect to serving cells of MCG and the other logical channel is SCG-LCH) (paragraph [0185]; RRC control message is used to configure multi-LCH configuration for MCG-LCH and SCG-LCH) of the SRB configured with duplication in carrier aggregation (paragraph [0053]; duplication of data transmission is performed through both serving cell groups MCG and SCG for the bearer), wherein a PCell is included in one of the serving cell lists (paragraph [0048]; MCG is a set of serving cells with eNB that controls PCell); and a transmitting circuitry configured to transmit, on serving cells in the first corresponding serving cell list, data from the first logical channel, and to transmit, on serving cells in the second corresponding serving cell list, data from the second logical channel (paragraph [0097]; data is transmitted via two logical channel by applying priority of MCG-LCH or SCG-LCH), wherein the first LogicalChannelConfig IE is used to configure logical channel parameters of the first logical channel, and the second LogicalChannelConfig IE is used to configure logical channel parameters of the second logical channel (paragraph [0092]; two logical channels are configured by the ENB with respect to one bearer) (paragraph [0180] and table 4; logicalChannelConfig2 for SCG-LCH is same/equal structure as logicalChannelConfig of MCG-LCH).  
Regarding claim 12, Kim et al. disclose a method performed by a user equipment (UE), comprising: receiving an RRC message which is used to configure a first corresponding serving cell list in a first LogicalChannelConfig information element (IE) for a first logical channel of an SRB and a second corresponding serving cell list in a second LogicalChannelConfig IE for a second logical channel (paragraph [0053]; two logical channels (LCHs) may be configured with one logical channel is configured with respect to serving cells of MCG and the other logical channel is SCG-LCH) (paragraph [0185]; RRC control message is used to configure multi-LCH configuration for MCG-LCH and SCG-LCH) of the SRB configured with duplication in carrier aggregation (paragraph [0053]; duplication of data transmission is performed through both serving cell groups MCG and SCG for the bearer), wherein a PCell is included in one of the serving cell lists (paragraph [0048]; MCG is a set of serving cells with eNB that controls PCell); transmitting, on serving cells in the first corresponding serving cell list, data from the first logical channel; and transmitting, on serving cells in the second corresponding serving cell list, data fromsecond logical channel, wherein the second logical channel (paragraph [0097]; data is transmitted via two logical channel by applying priority of MCG-LCH or SCG-LCH), wherein the first LogicalChannelConfig IE is used to configure logical channel parameters of the first logical channel, and logical channel, andPage 2 of 5Attorney Docket No.: US78987the second LogicalChannelConfig IE is used to configure logical channel parameters of the second logical channel (paragraph [0092]; two logical channels are configured by the ENB with respect to one bearer) (paragraph [0180] and table 4; logicalChannelConfig2 for SCG-LCH is same/equal structure as logicalChannelConfig of MCG-LCH).  
Regarding claim 13, Kim et al. disclose a base station comprising: a transmitting circuitry configured to transmit an RRC message which is used by an user equipment (UE) to configure a first corresponding serving cell list in a first LogicalChannelConfig information element (IE) for a first logical channel of an SRB and a second corresponding serving cell list in a second LogicalChannelConfig IE for a second logical channel (paragraph [0053]; two logical channels (LCHs) may be configured with one logical channel is configured with respect to serving cells of MCG and the other logical channel is SCG-LCH) (paragraph [0185]; RRC control message is used to configure multi-LCH configuration for MCG-LCH and SCG-LCH) of the SRB configured with duplication in carrier aggregation (paragraph [0053]; duplication of data transmission is performed through both serving cell groups MCG and SCG for the bearer), wherein a PCell is included in one of the serving cell lists (paragraph [0048]; MCG is a set of serving cells with eNB that controls PCell); and a receiving circuitry configured to receive, on serving cells in the first corresponding serving cell list, data from the first logical channel, and to receive, on serving cells in the second corresponding serving cell list, data from the second logical channel (paragraph [0097]; data is transmitted via two logical channel by applying priority of MCG-LCH or SCG-LCH), wherein the first LogicalChannelConfig IE is used to configure logical channel parameters of the first logical channel, and the second LogicalChannelConfig IE is used to configure logical channel parameters of the second logical channel (paragraph [0092]; two logical channels are configured by the ENB with respect to one bearer) (paragraph [0180] and table 4; logicalChannelConfig2 for SCG-LCH is same/equal structure as logicalChannelConfig of MCG-LCH).  
Regarding claim 14, Kim et al. disclose a method performed by a base station comprising: transmitting an RRC message which is used by an user equipment (UE) to configure a first corresponding serving cell list in a first LogicalChannelConfig information element (IE) for a first logical channel of an SRB and a second corresponding serving cell list in a second LogicalChannelConfig IE for a second logical channel (paragraph [0053]; two logical channels (LCHs) may be configured with one logical channel is configured with respect to serving cells of MCG and the other logical channel is SCG-LCH) (paragraph [0185]; RRC control message is used to configure multi-LCH configuration for MCG-LCH and SCG-LCH) of the SRB configured with duplication in carrier aggregation (paragraph [0053]; duplication of data transmission is performed through both serving cell groups MCG and SCG for the bearer), wherein a PCell is included in one of the serving cell lists (paragraph [0048]; MCG is a set of serving cells with eNB that controls PCell); receiving, on serving cells in the first corresponding serving cell list, data from the first logical channel; and receiving, on serving cells in the second corresponding serving cell list, data from the second logical channel (paragraph [0097]; data is transmitted via two logical channel by applying priority of MCG-LCH or SCG-LCH), wherein the first LogicalChannelConfig IE is used to configure logical channel parameters of the first logical channel, andlogical channel, and the second LogicalChannelConfig IE is used to configure logical channel parameters of the second logical channel (paragraph [0092]; two logical channels are configured by the ENB with respect to one bearer) (paragraph [0180] and table 4; logicalChannelConfig2 for SCG-LCH is same/equal structure as logicalChannelConfig of MCG-LCH).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476